ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-400, concluding that JOSEPH E. POVEROMO of HACKENSACK, who was admitted to the bar of this State in 1988, should be reprimanded based on his conviction of the fourth-degree crime of contempt, in violation of N.J.S.A. 2C:29-9b, conduct in violation of RPC 8.4(b) (commission of a criminal act that reflects adversely on an attorney’s fitness as a lawyer), and good cause appearing;
It is ORDERED that JOSEPH E. POVEROMO is hereby reprimanded; and it is further;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*508ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.